                     3:19-cv-03267-SEM-TSH # 3   Page 1 of 12
                                                                                     E-FILED
                                                  Wednesday, 16 December, 2020 05:45:41 PM
                                                                Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

JASON E. COOPER,          )
                          )
    Petitioner,           )
                          )
    v.                    )                      No. 19-CV-3267
                          )
UNITED STATES OF AMERICA, )
                          )
    Respondent.           )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This matter is before the Court on Petitioner Jason Cooper’s

Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2255 (§ 2255

Petition) (d/e 1).

     Under Rule 4 of the Rules Governing Section 2255 Proceedings

for the United States District Courts, this Court must promptly

examine the § 2255 Petition. If it appears from the § 2255 Petition

and any attached exhibits that Petitioner is not entitled to relief, the

Court must dismiss the § 2255 Petition and direct the Clerk to

notify Petitioner. See Rule 4 of the Rules Governing Section 2255

Proceedings. A preliminary review of Petitioner’s § 2255 Petition
                 3:19-cv-03267-SEM-TSH # 3   Page 2 of 12




shows that it must be dismissed because the § 2255 Petition is

untimely and Petitioner is not entitled to relief.

                               I. FACTS

     In November 2013, the grand jury charged Petitioner by way of

a Superseding Indictment with Enticement of a Minor (Count 1s),

Interstate Communications Containing Threats (Count 2s), and

Sexual Exploitation of a Child (Count 3s). See Superseding

Indictment, Case No. 13-CR-20027, d/e 16. Count 1s of the

Superseding Indictment specifically alleged that Petitioner did and

attempted to use a facility and means of interstate commerce—the

internet and a cellular telephone—to knowingly persuade, induce,

and entice an individual whom he believed to be thirteen years old

to engage in any sexual activity for which any person can be

charged with a criminal offense. Id. at 1. Count 2s of the

Superseding Indictment specifically alleged that Petitioner did

knowingly transmit in interstate and foreign commerce, via the

internet, a Facebook message to a minor female and the

communication contained a threat to injure and kill the minor




                              Page 2 of 12
                 3:19-cv-03267-SEM-TSH # 3   Page 3 of 12




female and her family. Id. at 2. Counts 1s and 2s were based on

Petitioner’s communications with Jane Doe 1. Id. at 1-2.

     In May of 2014, Petitioner entered a plea of guilty to all counts

of the Superseding Indictment pursuant to a written Plea

Agreement. Plea Agreement, Case No. 13-CR-20027, d/e 21. The

Plea Agreement recited the elements of each charge, and as is

relevant to Petitioner’s § 2255 Petition, stated that in regard to

Count 1s, the offense included the element that Petitioner used a

facility or means of interstate commerce to knowingly persuade,

induce, entice, or coerce a person to engage in sexual activity, and

in regard to Count 2s that Petitioner caused a communication to be

transmitted in interstate commerce. Id. at 3.

     The Plea Agreement also set forth the factual basis of each

offense. Specifically, as is relevant to the § 2255 Petition, the Plea

Agreement stated that Petitioner used Facebook to make the

communications at issue in Counts 1s and 2s and that Facebook’s

servers are located in California and therefore the communications

were transmitted in interstate commerce via the internet. Id. at 28.




                              Page 3 of 12
                 3:19-cv-03267-SEM-TSH # 3   Page 4 of 12




      The Court accepted the plea on May 29, 2014. See Case No.

13-CR-20027, Order Approving Magistrate Recommendation, d/e

26.

      In the Plea Agreement, the Government agreed to certain

sentencing guideline provisions and agreed to inform the Court of

the nature, extent, and value of Petitioner’s cooperation. In

exchange, Petitioner waived his right to collaterally attack his

conviction and sentence. Plea Agreement 29-30.

      On December 18, 2014, the Court sentenced Petitioner to 240

months’ imprisonment, consisting of 240 months’ imprisonment on

each of Counts 1s and 3s and 60 months’ imprisonment on Count

2s, all to run concurrently with each other. Case No. 13-CR-20027,

Minute Entry, Dec. 18, 2014. The Court also imposed a fifteen-year

term of supervised release on each of Counts 1s and 3s and ten

years as to Count 2s, all to run concurrently. Id. The Court later

corrected its sentence to impose a three-year term of supervised

release (the maximum allowable under the relevant statute) on

Count 2s. See Case No. 13-CR-20027, Text Order, Dec. 24, 2014;

Judgment, d/e 39. Petitioner did not appeal.


                              Page 4 of 12
                 3:19-cv-03267-SEM-TSH # 3   Page 5 of 12




     In February 2017, Petitioner filed a Motion to Dismiss Counts

I and II in the Indictment for Lack of Subject-Matter Jurisdiction.

Case No. 13-CR-20027, d/e 46. A Motion to Withdraw the Motion

to Dismiss was subsequently filed and the Court granted the Motion

to Withdraw. Case No. 13-CR-20027, Text Order, June 28, 2017.

Petitioner later asked the Court to vacate the June 28, 2017 text

order, which granted the Motion to Withdraw, alleging that an

individual other than Petitioner or someone acting on his behalf

filed the Motion to Withdraw. See Case No. 13-CR-20027, Petition

to Recall Order, d/e 49. The Court then granted the Petition to

Recall Order, vacated the June 28, 2017 order, and revived

Petitioner’s Motion to Dismiss.

     In March 2019, the Court gave notice to Petitioner, pursuant

to Castro v. United States, 540 U.S. 375 (2003), that the Court

intended to convert Petitioner’s Motion to Dismiss into a motion to

vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 and

warned Petitioner of the consequences of such recharacterization.

Case No. 13-CR-20027, Text Order, Mar. 18, 2019. Petitioner did

not object to recharacterization or withdraw or amend the filing by

the deadline set by the Court, so the Court directed the Clerk to file
                              Page 5 of 12
                 3:19-cv-03267-SEM-TSH # 3   Page 6 of 12




the Motion to Dismiss in a new civil case as a § 2255 petition. Case

No. 13-CR-20027, Text Order, Nov. 21, 2019.

                            II. ANALYSIS

     Initially, the Court finds that Petitioner’s § 2255 Petition is

untimely under 28 U.S.C. § 2255(f). A one-year period of

limitations applies to § 2255 petitions. 28 U.S.C. § 2255(f). The

one-year period begins to run from the latest of:

     (1) the date on which the judgment of conviction becomes
     final;

     (2) the date on which the impediment to making a motion
     created by governmental action in violation of the
     Constitution or laws of the United States is removed, if the
     movant was prevented from making a motion by such
     governmental action;

     (3) the date on which the right asserted was initially
     recognized by the Supreme Court, if that right has been
     newly recognized by the Supreme Court and made
     retroactively applicable to cases on collateral review; or

     (4) the date on which the facts supporting the claim or
     claims presented could have been discovered through the
     exercise of due diligence.

28 U.S.C. § 2255(f).

     Only subsection (1) applies in this case because Petitioner has

not identified any impediment created by governmental action that

prevented him from filing the § 2255 Petition, a right newly
                              Page 6 of 12
                 3:19-cv-03267-SEM-TSH # 3     Page 7 of 12




recognized by the Supreme Court, or facts that support his claim

that have only recently been discovered through the exercise of due

diligence. See 28 U.S.C. § 2255(f)(2), (f)(3), (f)(4). Therefore, the

Court will only discuss the one-year period of limitations under 28

U.S.C. § 2255(f)(1).

     Under § 2255(f)(1), the one-year period begins to run on the

date the judgment becomes final. Petitioner’s conviction became

final on January 14, 2015, after the expiration of the fourteen-day

period to file a direct appeal. See Fed. R. App. P. 4(b)(1)(A).

Petitioner was required to file his § 2255 Petition within a year of

January 14, 2015. Petitioner did not file his Motion to Dismiss,

which the Court subsequently recharacterized as a § 2255 Petition,

until February 7, 2017. Therefore, the § 2255 Petition is untimely

under 28 U.S.C. § 2255(f)(1).

     The Court notes that the one-year limitation period may be

equitably tolled and may be disregarded when the petitioner is

actually innocent. See Weddington v. Zatecky, 721 F.3d 456, 464

(7th Cir. 2013) (holding that the limitation period under the

Antiterrorism and Effective Death Penalty Act of 1996 is subject to

equitable tolling); McQuiggin v. Perkins, 133 S. Ct. 1924, 1931-32
                                Page 7 of 12
                 3:19-cv-03267-SEM-TSH # 3   Page 8 of 12




(2013) (holding that a court may disregard the one-year limitation

period where the petitioner is actually innocent). However,

Petitioner has not made either claim. Therefore, the § 2255 Petition

is untimely.

     In addition, the Court finds that summary dismissal is

warranted on the merits. In his § 2255 Petition, Petitioner

challenges the basis of his convictions in Counts 1s and 2s.

Petitioner argues that his conviction was flawed because the Court

was “without subject-matter jurisdiction to prosecute because all

conduct [alleged in Counts 1s and 2s] occurred solely within the

State of Illinois” as both Petitioner and “the underage female victim,

as identified in counts 1[s] & 2[s]” resided in Illinois. § 2255

Petition 2.

     Petitioner’s conviction on Count 1s was for a violation of 18

U.S.C. § 2422(b), which reads:

     Whoever, using the mail or any facility or means of
     interstate or foreign commerce, or within the special
     maritime and territorial jurisdiction of the United States
     knowingly persuades, induces, entices, or coerces any
     individual who has not attained the age of 18 years, to
     engage in prostitution or any sexual activity for which any
     person can be charged with a criminal offense, or attempts
     to do so, shall be fined under this title and imprisoned not
     less than 10 years or for life.
                              Page 8 of 12
                3:19-cv-03267-SEM-TSH # 3   Page 9 of 12




18 U.S.C. § 2422(b). Petitioner’s conviction on Count 2s was

for a violation of 18 U.S.C. § 875(c), which reads: “Whoever

transmits in interstate or foreign commerce any

communication containing any threat to kidnap any person or

any threat to injure the person of another, shall be fined under

this title or imprisoned not more than five years, or both.” 18

U.S.C. § 875(c). Petitioner’s contention, then, is that because

both he and the victim lived in the same state, the

communications that formed the bases of the offenses were

not “sent or received in interstate commerce.” § 2255 Petition

2.

     Petitioner’s argument is belied by the contents of the Plea

Agreement he entered into. The Stipulation of Facts in the Plea

Agreement states that Defendant used Facebook to communicate

with Jane Doe 1—the victim in Counts 1s and 2s. Plea Agreement

13-21. The Stipulation of Facts further states that “Facebook’s

servers are located in Menlo Park, California, therefore the

communications between Cooper and Jane Doe #1 were transmitted

in interstate commerce via the internet.” Id. at 28. Immediately

                             Page 9 of 12
                 3:19-cv-03267-SEM-TSH # 3    Page 10 of 12




before the place in the Plea Agreement where Defendant signed his

name, the Plea Agreement states, “I have read this entire Plea

Agreement carefully and have discussed it fully with my attorney . .

. .” Id. at 33. The Plea Agreement then continues on to say that

Petitioner “agree[s] that the facts stated in this agreement about

[his] criminal conduct are true” and that “by signing below

[Petitioner] [is] stating [Petitioner] agree[s] with everything stated in

this section of the Plea Agreement.” Id. at 34.

     In the Plea Agreement then, Defendant admitted that he used

a facility of interstate commerce to transmit the offending

communications—namely the internet, or more specifically,

Facebook. “The Internet is a facility of interstate commerce.”

United States v. Chaparro, 956 F.3d 462, 470 (7th Cir. 2020) (citing

United States v. Horne, 474 F.3d 1004, 1006 (7th Cir. 2007)).

“[C]ourts have consistently found that use of the Internet

‘necessarily involves interstate communications and therefore

constitutes the use of a facility of interstate commerce.’” Adams v.

United States, No. CIV. 06-CV-833-JPG, 2009 WL 2060089, at *6

(S.D. Ill. July 14, 2009) (quoting United States v. Hornaday, 392


                              Page 10 of 12
                 3:19-cv-03267-SEM-TSH # 3    Page 11 of 12




F.3d 1306, 1311 (11th Cir. 2006)) (other citations omitted).

Petitioner’s claim is without merit.

     As mentioned previously, Petitioner’s Plea Agreement also

contains a waiver of the right to collaterally attack Petitioner’s

sentence by filing a petition under 28 U.S.C. § 2255. Plea

Agreement ¶¶ 31-32. “[I]n exchange for the concessions made by

the United States in [the] Plea Agreement,” Petitioner “waive[d] his

right to challenge any and all issues related to his plea agreement,

conviction and sentence, including any fine or restitution, in any

collateral attack, including, but not limited to, a motion brought

under Title 28, United States Code, Section 2255.” Id. at ¶ 32.

Because the Court finds that Petitioner’s § 2255 Petition is both

untimely and plainly without merit, the Court does not reach the

question of whether the § 2255 Petition is barred by the collateral

attack waiver provision contained in Petitioner’s Plea Agreement.

              III. CERTIFICATE OF APPEALABILITY

     Rule 11(a) of the Rules Governing Section 2255 Cases requires

the Court to issue or deny a certificate of appealability when it

enters a final order adverse to a petitioner. To obtain a certificate of

appealability, Petitioner must make a “substantial showing of the
                              Page 11 of 12
                 3:19-cv-03267-SEM-TSH # 3    Page 12 of 12




denial of a constitutional right.” 28 U.S.C. § 2253(c). For such a

showing to exist, reasonable jurists must be able to “debate whether

(or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks

omitted). Petitioner has not made a substantial showing of the

denial of a constitutional right, and the Court declines to issue

Petitioner a certificate of appealability.

                           IV. CONCLUSION

     Because it plainly appears from the § 2255 Petition that the

§ 2255 Petition is untimely, and that Petitioner is not entitled to

relief, the Court SUMMARILY DISMISSES Petitioner’s Petition for

Writ of Habeas Corpus Under 28 U.S.C. § 2255 (d/e 1). The Clerk

is DIRECTED to notify Petitioner of the dismissal. CASE CLOSED.


ENTER: December 15, 2020


FOR THE COURT:

                            /s/Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE
                              Page 12 of 12
